DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10 and 13-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. 
 The disclosure does not enable one of ordinary skill in the art to practice the invention without “configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device” and “receiving, while the position acquisition device is in the low power state, the command to capture the image with the camera”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Applicant’s invention is directed to reducing power consumption in wearable devices (see paragraph 2 of the Specification as filed which states “reducing power consumption in wearable devices continues to be an important design consideration”.  Applicant achieves this goal by keeping a GPS unit significantly reducing an amount of power consumed by the satellite receiver.”).
Claim 1 leaves out the essential step of first placing the “position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device” (see figure 6 step 610) which provides Applicant’s disclosed intention of reducing power consumption and the essential step of “receiving, while the position acquisition device is in the low power state, the command to capture the image with the camera” (see figure 6 step 620) which is the trigger that begins the process of “determining that a configurable setting indicates that a first location is to be captured and stored in association with a captured image” and the remaining steps of the claims.  Because the step of determining that a configurable setting indicates that a first location is to be captured and stored in association with a captured image is only carried out in response to a command to capture an image (see paragraph 53 of the Specification as filed), this step in addition to the step of setting the position acquisition device into a low power state are essential for carrying out applicant’s invention since performing the determination that location information is to be stored with an image and configuring the position acquisition device into an operative state in response to the setting at any other time (such as at startup of the device) would not result in the reduced power consumption (which is Applicant’s goal) without undue experimentation.
In view of the foregoing, the steps of “configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device” and “receiving, while the position acquisition device is in the low power state, the command to capture the image with the camera” are essential to the claimed invention and therefore the disclosure does not enable one of ordinary skill in the art to practice the invention without said steps.
Claims 4-9 are not enabled due to their dependence on claim 1.
Claim 10 is a method variant of claim 1.  Claim 10 is not enabled because claim 10 similarly omits the essential steps discussed above with respect to claim 1 and is therefore not enabled for reasons similar to those of claim 1.
Claims 13-17 are not enabled due to their dependence on claim 10.
Claim 18 is a non-transitory computer readable medium variant of claim 1.  Claim 18 is not enabled because claim 18 similarly omits the essential steps discussed above with respect to claim 1 and is therefore not enabled for reasons similar to those of claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 1
Claim 1
A wearable electronic device, comprising:
A wearable electronic device, comprising:
an accelerometer;
an accelerometer;
a position acquisition device;
a position acquisition device;
a camera; and
a camera; and
first hardware processing circuitry configured to perform operations comprising:
first hardware processing circuitry configured to perform operations comprising:
determining that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
determining that a configurable setting indicates that a first location is to be captured and stored in association with the captured image;
configuring, in response to the configurable setting, the position acquisition device into an operative state to determine a second location of the wearable electronic device;
configuring, in response to the configurable setting, the position acquisition device into an operative state to determine a second location of the wearable electronic device;
activating the accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
activating an accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
in response to a command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device; and
in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device;
determining the first location based on the accelerometer measurements and the second location.
determining the first location based on the accelerometer measurements and the second location; and


In view of the foregoing, claim 1 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,893198.
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 2 
Claim 2
The wearable electronic device of claim 1, further comprising
 
glasses,
Claim 2: glasses
wherein the operations further comprise:configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device; and
Claim 1:  configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device;
receiving, while the position acquisition device is in the low power state, the command to capture the image with the camera.
Claim 1:  receiving, while the position acquisition device is in the low power state, a command to capture an image with the camera;


In view of the foregoing, claim 2 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,893198.
Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 3
Claim 2
The wearable electronic device of claim 2,
 
wherein the operations further comprise capturing the image with the camera in response to the command.
Claim 1: capturing an image with the camera in response to the command;


In view of the foregoing, claim 3 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,893198.
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 4
Claim 3
 The wearable electronic device of claim 1,
 
 wherein the first hardware processing circuitry comprises a Bluetooth low energy network processor.
a Bluetooth low energy network processor, wherein the Bluetooth low energy network processor comprises the first hardware processing circuitry.


In view of the foregoing, claim 4 is anticipated by (and therefore not patentably distinct from) corresponding claim 3 of United States Patent No. 10,893198.
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 5
Claim 4
 The wearable electronic device of claim 1,
 
a second hardware processing circuitry, wherein the first hardware processing circuitry is further configured to perform operations comprising transferring the second location and the stored acceleration measurements to the second hardware processing circuitry.
a second hardware processing circuitry, wherein the first hardware processing circuitry is further configured to perform operations comprising transferring the second location and the stored acceleration measurements to the second hardware processing circuitry.


In view of the foregoing, claim 5 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 10,893198.
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 6
Claim 5
The wearable electronic device of claim 5,
 
wherein the second hardware processing circuitry is an Ambarella® processor.
wherein the second hardware processing circuitry is an Ambarella® processor.


In view of the foregoing, claim 6 is anticipated by (and therefore not patentably distinct from) corresponding claim 5 of United States Patent No. 10,893198.
Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 7
Claim 6
The wearable electronic device of claim 1,
 
wherein the first hardware processing circuitry is further configured to perform operations comprising: transmitting a message over a network to a device different than the wearable electronic device, the message indicating the second location.
wherein the first hardware processing circuitry is further configured to perform operations comprising: transmitting a message over a network to a device different than the wearable electronic device, the message indicating the second location and the stored acceleration measurements.


In view of the foregoing, claim 7 is anticipated by (and therefore not patentably distinct from) corresponding claim 6 of United States Patent No. 10,893198.
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 8
Claim 6
The wearable electronic device of claim 7,
 
wherein the message includes the stored acceleration measurements.
the message indicating the second location and the stored acceleration measurements.


In view of the foregoing, claim 8 is anticipated by (and therefore not patentably distinct from) corresponding claim 6 of United States Patent No. 10,893198.
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 9
Claim 7
The wearable electronic device of claim 1,
 
wherein the first hardware processing circuitry is configured to store the acceleration measurements using an image processor.
wherein the first hardware processing circuitry is configured to store the acceleration measurements using an image processor.


In view of the foregoing, claim 9 is anticipated by (and therefore not patentably distinct from) corresponding claim 7 of United States Patent No. 10,893198.
Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 10
Claim 1
A method comprising:
 
determining that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
determining that a configurable setting indicates that a first location is to be captured and stored in association with the captured image;
configuring, in response to the configurable setting, a position acquisition device into an operative state to determine a second location of a wearable electronic device;
configuring, in response to the configurable setting, the position acquisition device into an operative state to determine a second location of the wearable electronic device;
activating an accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
activating an accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
in response to a command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device; and
in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device;
determining the first location based on the accelerometer measurements and the second location.
determining the first location based on the accelerometer measurements and the second location; and


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device, while claim 10 is directed to a method.  However, a method variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
In view of the foregoing, claim 10 is obvious over (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,893198.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 11
Claim 1
The method of claim 10, further comprising:
 
configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device; and
configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device;
receiving, while the position acquisition device is in the low power state, the command to capture the image with a camera.
receiving, while the position acquisition device is in the low power state, a command to capture an image with the camera;


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device, while claim 11 is directed to a method.  However, a method variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
In view of the foregoing, claim 11 is obvious over (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,893198.
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 12
Claim 1
 The method of claim 11, further comprising
 
capturing the image with the camera in response to the command.
capturing an image with the camera in response to the command;


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device, while claim 12 is directed to a method.  However, a method variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
In view of the foregoing, claim 12 is obvious over (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,893198.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 13
Claim 3
The method of claim 10,
 
wherein first hardware processing circuitry that determines the first location comprises a Bluetooth low energy network processor.
a Bluetooth low energy network processor, wherein the Bluetooth low energy network processor comprises the first hardware processing circuitry.


However, claim 3 of U.S. Patent No. 10,893,198 is directed to a device, while claim 13 is directed to a method.  However, a method variant of the functional limitations of claim 3 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
In view of the foregoing, claim 13 is obvious over (and therefore not patentably distinct from) corresponding claim 3 of United States Patent No. 10,893198.
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 14
Claim 4
The method of claim 10,
 
wherein the first location is determined by first hardware processing circuitry, further comprising transferring the second location and the stored acceleration measurements to second hardware processing circuitry.
a second hardware processing circuitry, wherein the first hardware processing circuitry is further configured to perform operations comprising transferring the second location and the stored acceleration measurements to the second hardware processing circuitry.


However, claim 4 of U.S. Patent No. 10,893,198 is directed to a device, while claim 14 is directed to a method.  However, a method variant of the functional limitations of claim 4 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
In view of the foregoing, claim 14 is obvious over (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 10,893198.
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 15
Claim 5
The method of claim 14
 
wherein the second hardware processing circuitry is an Ambarella® processor.
wherein the second hardware processing circuitry is an Ambarella® processor.


However, claim 5 of U.S. Patent No. 10,893,198 is directed to a device, while claim 15 is directed to a method.  However, a method variant of the functional limitations of claim 5 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
In view of the foregoing, claim 15 is obvious over (and therefore not patentably distinct from) corresponding claim 5 of United States Patent No. 10,893198.
Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 16
Claim 6
The method of claim 10, further comprising:
 
transmitting a message over a network to a device different than the wearable electronic device, the message indicating the second location.
wherein the first hardware processing circuitry is further configured to perform operations comprising: transmitting a message over a network to a device different than the wearable electronic device, the message indicating the second location and the stored acceleration measurements.


However, claim 6 of U.S. Patent No. 10,893,198 is directed to a device, while claim 16 is directed to a method.  However, a method variant of the functional limitations of claim 6 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
In view of the foregoing, claim 16 is obvious over (and therefore not patentably distinct from) corresponding claim 6 of United States Patent No. 10,893198.
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 17
Claim 6
The method of claim 16,
 
wherein the message also includes the stored acceleration measurements.
the message indicating the second location and the stored acceleration measurements.


However, claim 6 of U.S. Patent No. 10,893,198 is directed to a device, while claim 17 is directed to a method.  However, a method variant of the functional limitations of claim 6 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
In view of the foregoing, claim 17 is obvious over (and therefore not patentably distinct from) corresponding claim 6 of United States Patent No. 10,893198.
Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 18
Claim 1
A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising:
 
determining that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
determining that a configurable setting indicates that a first location is to be captured and stored in association with the captured image;
configuring, in response to the configurable setting, a position acquisition device into an operative state to determine a second location of a wearable electronic device;
configuring, in response to the configurable setting, the position acquisition device into an operative state to determine a second location of the wearable electronic device;
activating an accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
activating an accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
in response to a command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device; and
in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device;
determining the first location based on the accelerometer measurements and the second location.
determining the first location based on the accelerometer measurements and the second location; and


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device, while claim 18 is directed to a non-transitory computer readable medium.  However, a non-transitory computer readable medium variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
Furthermore, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a camera from a non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations is well known and expected in the art.  Before the effective filing date of the claimed invention, It would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by U.S. Patent No. 10,893,198 by a non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
In view of the foregoing, claim 18 is obvious over (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,893198.
Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 19
Claim 1
The non-transitory computer readable medium of claim 18, wherein the operations further comprise:
 
configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device; and
configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device;
receiving, while the position acquisition device is in the low power state, the command to capture the image with a camera.
receiving, while the position acquisition device is in the low power state, a command to capture an image with the camera;


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device, while claim 19 is directed to a non-transitory computer readable medium.  However, a non-transitory computer readable medium variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
In view of the foregoing, claim 19 is obvious over (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,893198.
Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/125176
United States Patent 10,893,198
Claim 20
Claim 1
The non-transitory computer readable medium of claim 19, wherein the operations further comprise
 
capturing the image with the camera in response to the command.
capturing an image with the camera in response to the command;


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device, while claim 20 is directed to a non-transitory computer readable medium.  However, a non-transitory computer readable medium variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.  
In view of the foregoing, claim 20 is obvious over (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,893198.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchiyama et al. (United States Patent Application Publication 2008/0225128) teaches a method for determining image location data.
Fitzhugh (United States Patent 7,797,135) teaches a method for using GPS data for correcting the time of recorded images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696